Citation Nr: 1621000	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-33 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Board issued a decision denying the Veteran's claim, which he appealed to the Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court vacated and remanded the Board's decision for readjudication.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 	 §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his tinnitus is related to his active military service, while serving as an Aviation Ordinance handler, which placed him on the flight line at air bases and required him to be attached to aircraft carriers.  

The Veteran has a current diagnosis of bilateral tinnitus, documented on a private examination in April 2010 and VA examinations in September 2010 and March 2011.  Thus, the Veteran has a current disability, and the first element for service connection is satisfied.

On the question of in-service injury or disease, VA has conceded to in-service exposure to acoustic trauma.  Although, the Veteran's STRs are negative for any complaints of tinnitus, treatment and/or diagnoses and the July 1976 separation examination showed normal hearing, with no report of tinnitus, the Veteran's statements of exposure to loud noises in service are supported by his military occupation specialty (MOS) as an Aviation Ordinance Man.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma, and the second element for service connection is satisfied.

The question remains whether there is a nexus, or link, between the current shown tinnitus and the Veteran's military service.  A private audiological examiner opined that the Veteran's tinnitus was "secondary to noise exposure while in the military."  See the March 2010 private audiological examination.  The examiner noted the Veteran's complaint of intermittent ringing in his ears that has increased to ringing that is constant. 

The Veteran was afforded an audiological exam in September 2010.  The VA examiner noted the Veteran's history of military noise exposure, post service noise exposure and denial of recreational noise exposure.  The examiner opined that tinnitus was not related to noise exposure in service and determined that based on the case history of the onset of tinnitus 15 to 20 years after discharge from the military, tinnitus is not related to military noise exposure.  This examiner did not review the private examiner's positive nexus opinion.

A VA medical addendum opinion was provided in March 2011.  This VA examiner also opined that the Veteran's onset of tinnitus "10 to 15 years ago" was not related to noise exposure in service.  The examiner reasoned that research did not support a claim of delayed-onset tinnitus following an incident of noise exposure, and according to another medical doctor whom she consulted, tinnitus has an immediate onset after significant noise exposure. 

The Veteran stated that his tinnitus began in service and was intermittent at its onset.  See the December 2012 VA Form 9.  The Veteran noted the examiner's statements that his tinnitus began 10 to 15 years ago, and clarified that his tinnitus had become constant 10 to 15 years prior, but had its onset in service.

There need not be a certainty of probative evidence in order for a claim to be granted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).

There is conflicting yet competent medical evidence as to whether the Veteran's tinnitus is caused by his acoustic trauma during his military service.  There is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise.

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral tinnitus is granted.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


